Citation Nr: 1503325	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his claim for service connection for bilateral hearing loss.  In February 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

In August 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In the July 2012 SOC, the RO reopened the Veteran's claim but denied the claim for service connection for bilateral hearing loss on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Bartnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both  matters set forth on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals the August 2013 hearing transcript and VA treatment records dated from January 2008 to January 2013.  The remainder of the documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal

The Board's decision with respect to reopening the claim for service connection is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a June 2004 decision, the RO declined to reopen the Veteran's claim for service connection for bilateral hearing loss.  Although notified of the denial in a June 2004 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.  

3.  New evidence associated with the claims file since the June 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The RO's June 2004 denial of reopening of the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As additional evidence received since the RO's June 2004 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

By way of background, the Veteran filed a claim for service connection for bilateral hearing loss in December 1975.  The RO sent a letter to the Veteran that same month asking for further information to develop the claim, to which the Veteran did not respond.  The Veteran filed a subsequent claim in September 1983.  Again, the RO sent a letter in November 1983 requesting information regarding the nature of the Veteran's discharge, and the Veteran did not respond.  

In April 2000, the RO denied the Veteran's claim for service connection for bilateral hearing loss because the Veteran did not respond to a request for further information to develop the claim.  The Veteran again filed a claim for service connection in August 2003, which the RO denied in June 2004, finding that the Veteran's hearing loss preexisted his military service and that there was no evidence that it worsened.  

Although notified of the June 2004 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no additional evidence was received within the one-year period after notice of the denial, nor were any additional service records received, requiring readjudication.  See 38 C.F.R. § 3.156(b) and (c).  The RO's June 2004 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In April 2010, the Veteran submitted a claim indicating his desire to reopen his previously denied claim for service connection for bilateral hearing loss.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the June 2004 rating decision includes VA treatment records, a June 2009 letter from the Veteran's treating audiologist, a December 2010 VA examination report, an August 2013 statement from the Veteran's mother, various written statements from the Veteran and his representative on his behalf, and the Veteran's testimony during the August 2013 Board hearing.  The June 2009 letter from the Veteran's treating audiologist noted that based on the Veteran's hearing loss and history of military noise exposure, it is likely that his hearing loss began in the military.  Furthermore, the August 2013 statement from the Veteran's mother noted that when returning from service, the Veteran's employer made him sign a waiver releasing them from liability due to the Veteran's hearing loss.  The Veteran's mother further noted that the Veteran had no hearing loss prior to his entry into service.  At the August 2013 hearing, the Veteran testified that he noticed hearing loss immediately after leaving service.  He further noted that while in service, he was exposed to noise from artillery fire, motor rounds and working on a flight line.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the June 2004 final denial of the claim for service connection and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the claim of service connection for bilateral hearing loss.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-possible worsening of hearing loss due to noise exposure in service.  Thus, when considered in light of the evidence previously of record and the with the Veteran's consistent assertions of worsening hearing since discharge from service, this evidence raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, to this extent, the appeal is granted.  



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran contends that his hearing worsened due to noise exposure while working on a flight line during active service.  

The Veteran's service treatment records include the reports of an August 1968 entrance examination and a February 1971 separation examination, both with audiometric testing.  Audiometric testing conducted in August 1968 revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
- 
40
LEFT
25
25
35
-
45

This examiner noted "audio loss".  

Audiometric testing conducted in February 1971, at separation, revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
15
0
LEFT
5
5
25
20
15


In connection with the current claim for service connection, on December 2010 VA examination, audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
65
65
65
65
65
LEFT
45
50
60
60
65

The December 2010 testing results demonstrate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  As such, currently claimed disability is established.  The Board also notes that the Veteran's DD 214 indicates he served as an air cargo specialist while in service.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2024).  This evidence establishes in service injury.  Thus, the remaining question is whether there exists a medical nexus current hearing loss disability and the Veteran's in-service noise exposure.  

In a June 2009 letter, the Veteran's treating VA audiologist  noted that the Veteran had been treated since 1999 for hearing loss and had a military history of Vietnam service and work on a flight line.  She also noted that the Veteran served on a military base that took heavy incoming fire on a routine basis.  Based on this history, she noted, the Veteran was exposed to high levels of noise and blast.  As such, the Veteran had difficulty hearing since Vietnam.  She noted that many of his audiological records were lost in Hurricane Katrina.  She opined that, based on the Veteran's hearing loss and history of military noise exposure, it is likely that his hearing loss began in the military.  

However, the audiologist did not take into account the fact that the Veteran's entrance examination in August 1968 indicated that he had hearing loss at that time.  She did not address whether there was worsening of the Veteran's hearing loss from entrance to separation.  

The December 2010 VA examiner opined that the Veteran's service treatment records document an improvement in hearing during military service and hearing within normal limits on the final military physical in 1971.  Therefore, the examiner concluded, it is not likely that the Veteran's current hearing loss is related to noise exposure in service.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  

In rendering his opinion, the examiner did not address the validity of the separation testing results (purportedly showing "improvement" in the Veteran's hearing) or the significance, if any, of audiological testing conducted in December 1975, four years after the Veteran's discharge from service, which revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
40
40
40
LEFT
30
35
40
45
50

Thus, while audiometric testing results at service separation were normal, they appear to be inconsistent with the Veteran's puretone thresholds at entrance two years prior and four years after in 1975.  The December 1975 audiometric testing results show an upward shift in pure tone thresholds when compared with 1968 entrance testing results.  This suggests a worsening of the Veteran's hearing,  despite the February 1971 separation examination.  Thus, the Board finds that the December 2010 VA examiner did not fully consider all pertinent evidence of record in making his determination that the Veteran's hearing loss was not related to in-service noise exposure.  

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection, and that further medical opinion-based on full consideration of the Veteran's probable significant in-service noise exposure, puretone thresholds at entrance and separation from service, the December 1975 audiometric testing results, and the Veteran's assertions, and supported by complete, clearly stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by a qualified medical professional-preferably, an ear, nose and throat (ENT) physician, or an audiologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence  referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi dated through January 2013.  During the August 2013 hearing, the Veteran testified that he had received treatment for his hearing loss a couple of months prior.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Biloxi VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2013, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Biloxi VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate medical professional-an ENT physician, preferably, or an audio gist. 

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is the result of in-service aggravation (permanent worsening beyond natural progression) of the hearing loss noted/shown at  service entrance.

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay, medical and other objective evidence.  

In particular, the examiner must address the entrance audiometric testing results; the Veteran's likely significant in-service noise exposure associated with working on a flight line; the validity of the separation testing results (purportedly showing "improvement" in the Veteran's hearing); evidence of any post-service noise exposure; and the significance, if any, of the results of audiometric testing conducted in December 1975, four years after separation, which revealed a significant decrease in the Veteran's hearing. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of any correspondence  referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for bilateral hearing loss.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to particularly include all evidence added to the claims file since the issuance of the July 2012 SOC) and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


